ORDER
Considering the Petition for Reinstatement to Active Status from Disability Inactive Status filed by respondent, and the response thereto filed by the Office of Disciplinary Counsel,
IT IS HEREBY ORDERED that the petition be and hereby is denied.
IT IS FURTHER ORDERED that pursuant to Supreme Court Rule XIX, § 22(G)(2), respondent may not reapply for transfer to active status until at least one year from the date of this order. In the event respondent reapplies after becoming eligible to do so, he shall produce competent evidence establishing that the alcohol and. drug problems that caused his disability have been resolved.
/s/ Catherine D. Kimball
Justice, Supreme Court of Louisiana